Citation Nr: 0806305	
Decision Date: 02/26/08    Archive Date: 03/03/08

DOCKET NO.  04-11 143	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for headaches. 

2.  Entitlement to service connection for headaches.

3.  Whether new and material evidence has been submitted to 
reopen a claim for service connection for a blood pressure 
condition.

4.  Entitlement to service connection for a blood pressure 
condition.

5.  Entitlement to an increased rating for status post 
partial thyroidectomy for a thyroid nodule, currently 
evaluated noncompensably.


REPRESENTATION

Appellant represented by:	The American Legion

ATTORNEY FOR THE BOARD

J. Smith, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1978 to June 1998
        
The veteran's claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a January 2002 rating decision 
of the Department of Veterans Affairs' (VA) Regional Office 
(RO) in Montgomery, Alabama, that denied the benefits sought 
on appeal.  
	
The Board notes that in a July 2002 letter, the veteran 
raises the issues of wrist, back, and shoulder pain, 
peripheral neuropathy, and rheumatoid arthritis.  These 
issues are referred to the RO for any and all appropriate 
action.

The Board further notes that while the veteran's appeal 
originally also included an issue regarding his carpal tunnel 
release, in October 2007 the veteran submitted a statement 
stating he no longer wished to pursue the issue of 
entitlement to an increased rating for status post carpal 
tunnel release in this appeal, and that he was satisfied with 
the rating currently assigned.  Accordingly, this issue will 
not be addressed by the Board and has been properly withdrawn 
in accord with 38 C.F.R. § 20.204.

The issues of entitlement to service connection for a blood 
pressure condition, and entitlement to an increased rating 
for status post partial thyroidectomy for a thyroid nodule 
are addressed in the REMAND portion of the decision below and 
are REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.




FINDINGS OF FACT

1.  An unappealed January 1999 rating decision denied service 
connection for headaches.

2. The evidence pertaining to the veteran's headaches 
submitted subsequent to the January 1999 rating decision was 
not previously submitted, bears directly and substantially 
upon the specific matter under consideration, is neither 
cumulative nor redundant, and is so significant that it must 
be considered in order to fairly decide the merits of the 
claim.

3.  The veteran's headaches were not manifested in service, 
and have not been shown to be causally or etiologically 
related to service.

4.  An unappealed January 1999 rating decision denied service 
connection for hypotension.

5.  The evidence pertaining to the veteran's blood pressure 
condition submitted subsequent to the January 1999 rating 
decision was not previously received, bears directly and 
substantially upon the specific matter under consideration, 
is neither cumulative nor redundant, and is so significant 
that it must be considered in order to fairly decide the 
merits of the claim.


CONCLUSIONS OF LAW

1.  The RO's January 1999 decision that denied service 
connection for headaches is final.  38 U.S.C.A. § 7105 (West 
2002); 38 C.F.R. § 20.1103 (2007).

2.  New and material evidence has been received to reopen the 
veteran's claim for service connection for headaches.  38 
U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156 (2007).

3.  The criteria for service connection for headaches have 
not been met.  
38 U.S.C.A. §§ 1131, 1154, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§3.102, 3.159, 3.303, 3.304 (2007).

4.  The RO's January 1999 decision that denied service 
connection for hypotension is final.  38 U.S.C.A. § 7105 
(West 2002); 38 C.F.R. § 20.1103 (2007).

5.  New and material evidence has been received to reopen the 
veteran's claim for service connection for a blood pressure 
condition.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In January 1999 the RO denied service connection for 
headaches and hypotension, among other claims.  Notice of the 
decision and of the veteran's appellate rights was sent to 
the veteran later that month.  The veteran did not appeal the 
decision and it became final.  

A claim shall be reopened and reviewed if "new and 
material" evidence is presented or secured with respect to a 
claim that is final.  The RO has construed a June 2001 VA 
Form 21-4138 as a claim to reopen the veteran's service 
connection claims for headaches and hypotension, and for an 
increased rating for his thyroid condition.  While the Board 
finds no mention of headaches or hypotension anywhere in this 
document, and in fact can find no other claim to reopen these 
issues, the issues have nonetheless been developed for 
appeal.  For such claims received prior to August 29, 2001, 
new and material evidence means evidence not previously 
submitted that bears directly and substantially upon the 
specific matter under consideration.  Such evidence must be 
neither cumulative nor redundant, and, by itself or in 
connection with evidence previously assembled, be so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a), Hodge 
v. West, 155 F.3d 1356 (Fed. Cir. 1998).  In determining 
whether evidence is new and material, the credibility of the 
evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 
510, 513 (1992).  If it is determined that new and material 
evidence has been submitted, the claim must be reopened.  VA 
may then proceed to the merits of the claim on the basis of 
all of the evidence of record.

A large number of VA medical records has been received since 
the 1999 rating decision and this evidence is new.  The 
evidence is also material because at the time of the January 
1999 rating decision, there was no evidence of a current 
diagnosis as to either headaches or a blood pressure 
condition.  The VA examination conducted for the January 1999 
rating decision revealed no diagnoses in this regard, and the 
examiner noted the veteran's blood pressure was "more or 
less normal."  Since the 1999 decision, the veteran has 
received a diagnosis of "chronic headaches," in an October 
2003 private medical record, as well as a diagnosis of 
possible migraines in an April 2002 VA treatment note.  The 
veteran's diagnosis of hypertension was also noted in an 
April 2002 VA treatment record.  The Board has 
recharacterized the veteran's claim for hypotension as a 
claim for a blood pressure condition because, as described in 
the remand section below, his service medical records 
document both hypotension and hypertension, and in his April 
2002 notice of disagreement the veteran describes that his 
blood pressure currently fluctuates from high to low.  

This evidence bears directly and substantially upon the 
specific matter under consideration and is significant enough 
that it must be considered in order to fairly decide the 
merits of the claims.  For these reasons, the veteran's 
claims for service connection for headaches and a blood 
pressure condition are reopened.  The veteran's claim for 
headaches may further be adjudicated on the merits at this 
time, while the claim regarding his blood pressure condition 
must be remanded for due process insufficiencies, as 
described below.

To establish service connection, the record must contain (1) 
medical evidence of a current disability, (2) medical 
evidence, or in certain circumstances, lay testimony, of in-
service incurrence or aggravation of an injury or disease, 
and (3) medical evidence of a nexus between the current 
disability and the in-service disease or injury.  Service 
connection may also be established on a secondary basis for a 
disability which is proximately due to or the result of 
service-connected disease or injury. 38 C.F.R. § 3.310(a).  
Establishing service connection on a secondary basis requires 
evidence sufficient to show (1) that a current disability 
exists and (2) that the current disability was either (a) 
caused by or (b) aggravated by a service-connected 
disability. Allen v. Brown, 7 Vet. App. 439 (1995).

Here, while the veteran has a current diagnosis of chronic 
headaches and possible migraines, his service medical records 
are devoid of any diagnoses of headaches.  The veteran's 
entrance and separation were normal.  While the veteran 
indicated he experienced frequent headaches on his report of 
medical history at separation, no abnormalities were found on 
examination and the examining physician made no note of the 
veteran's report.  Moreover, there are no nexus opinions 
linking the current condition to service.  For these reasons, 
service connection is not warranted for the veteran's 
headaches.  

In reaching this decision the Board considered the veteran's 
arguments in support of his assertion that his headaches are 
related to service.  The veteran, as a lay person untrained 
in the field of medicine, is not competent to offer an 
opinion in this regard. See Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992). These arguments cannot provide a factual 
predicate upon which compensation may be granted.  

The Board notes that no medical examination has been 
conducted or medical opinion obtained with respect to the 
veteran's claim.  However, the Board finds that the evidence, 
which reveals that the veteran did not have this disability 
during service and does not reflect competent evidence 
showing a nexus between service and the disorder at issue, 
warrants the conclusion that a remand for an examination 
and/or opinion is not necessary to decide the claim.  See 38 
C.F.R. § 3.159(c)(4).  As service and post-service medical 
records provide no basis to grant this claim, and in fact 
provide evidence against this claim, the Board finds no basis 
for a VA examination or medical opinion to be obtained.

Under McLendon v. Nicholson, 20 Vet. App. 79 (2006), in 
disability compensation claims, VA must provide a VA medical 
examination when there is (1) competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability, and (2) evidence establishing that an event, 
injury, or disease occurred in service or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
insufficient competent medical evidence on file for the 
Secretary to make a decision on the claim.  Simply stated, 
the standards of McLendon are not met in this case.

The Board has considered the decision in Charles v. Principi, 
16 Vet. App. 370, 374-75 (2002).  However, the outcome of 
this claim hinges on what occurred, or more precisely, what 
did not occur, during service.  In the absence of evidence of 
an in-service disease or injury, referral of this case to 
obtain an examination and/or an opinion as to the etiology of 
the veteran's claimed disability would in essence place the 
examining physician in the role of a fact finder.  This is 
the Board's responsibility.  In other words, any medical 
opinion which provided a nexus between the veteran's claimed 
disability and his military service would necessarily be 
based solely on the veteran's uncorroborated assertions 
regarding what occurred in service.  The U.S. Court of 
Appeals for Veterans Claims (Court) has held on a number of 
occasions that a medical opinion premised on an 
unsubstantiated account of a claimant is of no probative 
value.  See, e.g., Swann v. Brown, 5 Vet. App. 229, 233 
(1993) (generally observing that  a medical opinion premised 
upon an unsubstantiated account is of no probative value, and 
does not serve to verify the occurrences described); Reonal 
v. Brown, 5 Vet. App. 458, 61 (1993) (the Board is not bound 
to accept a physician's opinion when it is based exclusively 
on the recitations of a claimant that have been previously 
rejected.)

The holding in Charles was clearly predicated on the 
existence of evidence of both in-service incurrence and of a 
current diagnosis.  Simply stated, referral of this case for 
an examination or obtainment of a medical opinion under the 
circumstances here presented would be a useless act.  The 
duty to assist is not invoked, even under Charles, where "no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim."  See also, 38 U.S.C.A. § 
5103(a)(2) (West 2002).

For all of the above reasons, service connection is denied 
for the veteran's headaches.


Notice and Assistance

Under applicable law, VA has a duty to notify and assist 
claimants in substantiating a claim for VA benefits.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The Board finds that the content requirements of a duty to 
assist notice have been fully satisfied.  See 38 U.S.C.A. § 
5103(a); 38 C.F.R. § 3.159(b).  Letters from the RO dated in 
March 2004 and March 2006 provided the veteran with an 
explanation of the type of evidence necessary to substantiate 
his claims, as well as an explanation of what evidence was to 
be provided by him and what evidence the VA would attempt to 
obtain on his behalf.  The letter of March 2004 specifically 
informed the veteran that he should submit any additional 
evidence that he had in his possession. The letter of March 
2006 provided the appellant with information concerning the 
evaluation and effective date that could be assigned should 
service connection be granted, pursuant to Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).  VA has no outstanding 
duty to inform the veteran that any additional information or 
evidence is needed.

The veteran's initial duty-to-assist letter was not provided 
before the adjudication of his claims.  However, after he was 
provided the letters he was given a full opportunity to 
submit evidence, and his claims were subsequently 
readjudicated.  The Board finds no basis to conclude that any 
prejudice occurred.  Any notice defect in this case was 
harmless error.  The content of the aggregated notices, 
including the notice letters subsequently issued, fully 
complied with the requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b).  After VA provided this notice, the 
veteran communicated on multiple occasions with VA, without 
informing it of pertinent evidence.  The veteran has been 
provided with every opportunity to submit evidence and 
argument in support of his claims, and to respond to VA 
notices.  For all of these reasons, the Board concludes that 
the appeal may be adjudicated without a remand for further 
notification.  

The Board further calls attention to Kent v. Nicholson, 20 
Vet. App. 1 (2006), which addresses notice requirements 
specific to new and material claims.  Essentially, under 
Kent, the veteran must be apprised as to the requirements 
both of the underlying service connection claim, as well as 
the definitions of new and material evidence.  Kent further 
requires that the notice inform the veteran as to the basis 
for the prior final denial and as to what evidence would be 
necessary to substantiate the claim.  Here, while the March 
2004 and March 2006 letters do not meet the requirements of 
Kent, because the instant decision reopens these claims, any 
deficiency with respect to notice regarding new and material 
evidence is moot.

The Board also finds that all relevant facts have been 
properly developed, and that all evidence necessary for 
equitable resolution of the issue has been obtained.  His 
service medical records and post service treatment records 
have been obtained.  The Board does not have notice of any 
additional relevant evidence which is available but has not 
been obtained.  As previously discussed, a VA medical opinion 
has been deemed unnecessary as to the veteran's headaches 
claim in this case.  For the foregoing reasons, the Board 
concludes that all reasonable efforts were made by the VA to 
obtain evidence necessary to substantiate the veteran's 
claims.  Therefore, no further assistance to the veteran with 
the development of evidence is required.  


ORDER

Service connection for headaches is denied.

New and material evidence having been submitted, the 
veteran's claim for service connection for a blood pressure 
condition is reopened


REMAND

The veteran's claim for service connection for a blood 
pressure condition, and his increased rating claim for status 
post partial thyroidectomy for a thyroid nodule must be 
remanded for further development.  

As for the service connection claim, in need of a VA 
examination before adjudication can properly take place.  In 
the case of a disability compensation claim, VA's duty to 
assist includes providing a medical examination or obtaining 
a medical opinion when necessary to make a decision on the 
claim. 38 U.S.C.A. § 5103A(d) (West 2002); 38 C.F.R. § 
3.159(c)(4) (2005). Such an examination or opinion is 
necessary to make a decision on a claim if all of the lay and 
medical evidence of record (1) contains competent evidence 
that the claimant has a current disability, or persistent or 
recurrent symptoms of disability; and (2) indicates that the 
disability or symptoms may be associated with the claimant's 
active military, naval, or air service; but (3) does not 
contain sufficient medical evidence for VA to make a decision 
on the claim. Id.

Here, as described in the decision above, the veteran has a 
current diagnosis of hypertension.  In his April 2002 notice 
of disagreement, the veteran stated that his blood pressure 
fluctuates from high to low.  This is also reflected in his 
service medical records.  Hypertension means persistently 
high arterial blood pressure. Various criteria for what is 
considered elevated blood pressure have been suggested, and 
according to some medical authorities the threshold is a 
systolic pressure of 140 and a diastolic pressure of 90.  
Dorland's Illustrated Medical Dictionary 889 (30th  ed. 
2003).   See also 38 C.F.R. § 4.104, Diagnostic Code 7101, 
defining what is a compensable degree of hypertension for VA 
rating purposes.  On several occasions in service the 
veteran's blood pressure was noted to be rather high.  In 
July 1991 it was measured at 133/93, and in June 1993 the 
veteran was diagnosed with possible borderline hypertension.  
In December 1993 the veteran's blood pressure was 147/88, in 
December 1994 it was 148/90, in May 1995 it was 136/92, and 
in April 1998 it was 130/90.  Conversely, the veteran's 
service medical records additionally contain low blood 
pressure readings, and at the time of his 1998 separation 
examination the veteran was noted to have hypotension.  A VA 
examination is needed to determine whether there is any link 
between the veteran's current blood pressure problems, and 
the fluctuating blood pressure noted in his service medical 
records.

As for the increased rating claim, the Board calls attention 
to the Court's recent decision in Vazquez-Flores v. Peake, 
No. 05-0355 (U.S. Vet. App. January 30, 2008).  In Vazquez-
Flores, the Court found that, at a minimum, adequate VCAA 
notice requires that VA notify the claimant that, to 
substantiate such a claim: (1) the claimant must provide, or 
ask VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life; (2) if the diagnostic code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the 
Secretary must provide at least general notice of that 
requirement to the claimant; (3) the claimant must be 
notified that, should an increase in disability be found, a 
disability rating will be determined by applying relevant 
diagnostic codes; and (4) the notice must also provide 
examples of the types of medical and lay evidence that the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased compensation.  In 
this case, the Board finds that the March 2004 VCAA letter 
does not contain the level of specificity set forth in 
Vazquez-Flores and that a remand in this regard is required.


 
Accordingly, the case is REMANDED for the following action:

1.  Afford the veteran a VA examination 
to ascertain the diagnosis of and nature 
and etiology of his blood pressure 
condition.

Any and all indicated evaluations, 
studies, and tests deemed necessary by 
the examiner should be accomplished.  The 
examiner is requested to review all 
pertinent records associated with the 
claims file, particularly the service 
medical records, and offer comments and 
an opinion addressing whether it is more 
likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent), that 
the veteran's currently diagnosed blood 
pressure condition had its onset during 
service or is in any other way causally 
related to his active service.

All opinions should be supported by a 
clear rationale, and a discussion of the 
facts and medical principles involved 
would be of considerable assistance to 
the Board.  Copies of all pertinent 
records in the veteran's claims file, or 
in the alternative, the claims file 
itself, must be made available to the 
examiner.  

The veteran is hereby notified that it is 
his responsibility to report for the 
examination scheduled in connection with 
this REMAND and to cooperate in the 
development of his case. The consequences 
of failure to report for a VA examination 
without good cause may include denial of 
his claim. 38 C.F.R. §§ 3.158, 3.655 
(2007).

2.  As to his increased rating claim for 
status post partial thyroidectomy for a 
thyroid nodule, provide the veteran with 
proper notice of the information or 
evidence needed to establish an increased 
rating claim pursuant to Vazquez-
Flores v. Peake, No. 05-0355 (U.S. Vet. 
App. January 30, 2008). 

After all of the above actions have been completed, a 
corrective notice and assistance letter has been issued, and 
the veteran has been given adequate time to respond, 
readjudicate his claims.  If the claims remain denied, issue 
to the veteran a supplemental statement of the case, and 
afford the appropriate period of time within which to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


